FILED
                           NOT FOR PUBLICATION                             AUG 20 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SPHEAR INVESTMENTS, LLC, a                       No. 12-56305
California Limited Liability Company,
                                                 D.C. No. 2:11-cv-05345-AHM-
              Plaintiff - Appellee,              PLA

  v.
                                                 MEMORANDUM*
SUNGLASS INTERNATIONAL, LLC, a
Hawaii Limited Liability Company,

              Defendant,

  and

DOYLE BETSILL, an individual,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                           Submitted August 13, 2014**



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Doyle Betsill appeals pro se from the district court’s summary judgment for

Sphear Investments, LLC in Sphear’s diversity action for breach of contract. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Morrison v. Hall,

261 F.3d 896, 900 (9th Cir. 2001). We affirm.

       The district court properly granted summary judgment because Sphear

established that there is no genuine dispute of material fact as to Betsill’s liability

under the lease. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986) (a party

may prevail at summary judgment by showing that there is an absence of evidence

supporting the nonmoving party’s case).

       The district court did not abuse its discretion in denying Betsill’s post-

judgment “Request for Order Permitting Defendant to Participate in the CM/ECF

Electronic Filing System and to Receive a Log/Password for that Purpose.” See

Preminger v. Peake, 552 F.3d 757, 769 n.11 (9th Cir. 2008) (reviewing for an

abuse of discretion the district court’s decisions regarding management of

litigation).

       We reject Betsill’s contentions concerning the allegedly improper service of

Sphear’s motion for summary judgment and the district court’s failure to provide




                                            2                                       12-56305
Rand notice or educate Betsill about the electronic filing system.

      AFFIRMED.




                                          3                          12-56305